John I. Purtle, Justice, concurring. A municipality does not lend its credit to a bond issue which is payable solely from the revenues generated by the project. There is no constitutional provision allowing or prohibiting the issuance of such bonds. In Purvis v. City of Little Rock, 282 Ark. 102, 667 S.W.2d 936 (1984) we stated: “[Municipalities may issue pure revenue bonds for purely essential public purposes without holding an election. Such bonds are not prohibited by the Constitution and were expressly provided for by the General Assembly.” The bonds in the present care are not pure revenue bonds and do not fit within the framework of Amendment 49 or any other constitutional provision allowing such bonds to be issued.